 



Exhibit 10.19

OFFER LETTER

July 15, 2004

Mr. Rupesh Shah
6800 North Dale Mabry Highway
Suite 268
Tampa, FL 33614

Dear Rupesh:

We have enjoyed and greatly value our business relationship with you, and your
contributions to WellCare, to date. Accordingly, we are delighted to extend to
you an offer to continue your employment with us. This offer represents our
sincere interest in you as a continuing key contributor to our growth and
leadership in the industry.

On behalf of Comprehensive Health Management, Inc. (the “Company”), a member of
the WellCare group of companies, this letter will confirm our offer of continued
employment by the Company on the following terms:

Position: Your new position with the Company will be Senior Vice President,
Marketing Expansion, and you will report directly to the Chief Executive Officer
or his designee.

Location: Your principal place of employment will continue to be our Tampa,
Florida location, but you will be expected to undertake reasonable business
travel, including to our locations in New York, Connecticut, Illinois, Indiana
and other territories in which we operate in the future.

Salary: You will receive salary at an annual rate of $275,000, payable bi-weekly
on week in arrears.

Annual Bonus: You will be eligible to be considered for an annual bonus, and
your potential bonus amount will be determined on a basis consistent with that
of the Company’s other senior executives generally. However, the amount of this
potential annual bonus (if any) depends on your individual performance and the
performance of the Company, as determined by the Company and as may be paid in
the Company’s sole discretion. You must be employed on the bonus payment date in
order to be eligible.

Success Bonus: Upon the approval of the service area or market expansion
applications for marketing and enrollment for Medicare members in three markets
(other than markets in Florida and New York), you will be paid one-time success
bonus of $62,000.

Equity Distribution: In addition to the options granted to you as of
September 30, 2003 and May 12, 2004, you will be granted options to purchase
50,000 shares of stock or other equity securities of the parent entity of the
WellCare companies, subject to appropriate adjustment based on any
reorganization, recapitalization, stock split or similar event that may occur
prior to the grant date. The exercise price for these options would be the price
at which shares of stock are offered for sale to the public pursuant to
WellCare’s proposed initial public offering, or such other fair market value as
may be determined by the board. This grant would vest in 48 equal monthly
installments following the grant date, subject to accelerated vesting in full in
the event of the termination of your employment by the Company without cause
within 12 months following a change of control of the WellCare group, and would
otherwise be subject to the terms and conditions of the applicable WellCare
option plan. We would be glad to answer any questions you may have regarding the
terms of this equity grant.

27



--------------------------------------------------------------------------------



 



Benefits: You will continue to be eligible for all other fringe benefits offered
generally to our employees, including health and dental coverage, all in
accordance with the Company’s applicable plans and policies in effect from time
to time.

Paid Time Off: You are eligible for paid vacation days and other paid time off
in accordance with the Company’s applicable policies in effect from time to
time.

You should be aware that your employment with the Company is for no specific
period of time. As a result, either you or the Company are free to terminate our
employment relationship at any time for any reason, with or without cause.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at-will” nature of your employment may only be changed in a written agreement
signed by you and the President of the Company.

You agree that the Employment Agreement between you and the Company, dated as of
July 31, 2002, terminated effective as of July 31, 2003 and is of no further
force or effect (other than those provisions thereof which, by their express
terms, are to remain in effect following such termination). You also acknowledge
that the Company’s offer to continue to employ you as described in this letter
constitutes valid consideration for your agreement to the terms hereof.

Our offer is contingent upon your signing of the enclosed Amendment to
Restrictive Covenant Agreement and Non-Solicitation Agreement, and such other
standard paperwork as the Company may require.

To accept this offer, please sign this letter and return it to me. This offer,
if not accepted, will expire on July 15, 2004.

Please let me know if you have any questions. I look forward to continuing to
work with you!

         

      Sincerely,
 
       

      Todd S. Farha

      President and Chief Executive Officer
 
        I have read and accept this employment offer.    
 
       

  /s/ RUPESH SHAH    

       

  Rupesh Shah    
 
       

  Date: 7/15/04    

28